                   Case 16-80558       Doc 1111     Filed 03/01/21     Page 1 of 3
SO ORDERED.

SIGNED this 26th day of February, 2021.




                           UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                   DURHAM DIVISION

  IN RE:                                               CASE NO:

  SSI LIQUIDATION, INC.                                 16-80558

                                                       CHAPTER 7
  DEBTOR


   ORDER DENYING TRUSTEE’S MOTION FOR DAMAGES FOR VIOLATION OF THE
           AUTOMATIC STAY IN EFFECT PURSUANT TO 11 U.S.C. §362
                        (GGC ASSOCIATES, LLC)

         THIS MATTER comes before the United States Bankruptcy Court upon the Motion for
  Damages for Violation of the Automatic Stay in Effect Pursuant to 11 U.S.C.§362 (the “Motion”),
  seeking damages from GGC Associates, LLC, filed by James B. Angell, Chapter 7 Trustee
  (“Trustee”) in the above referenced case on October 27, 2017 (Doc 560). The Motion was served
  on the Bankruptcy Administrator, Emily M. Scott, Counsel for GGC Associates, LLC, and Wayne
  A. Chasen, Registered Agent for GGC Associates, LLC, on October 27, 2017 (Doc 560). On
  October 30, 2017, the Clerk filed a Notice of Hearing setting the Motion for a hearing to be held at
  11:00 a.m. on November 16, 2017, in the Durham Courtroom at Venable Center, Dibrell Building,
  Suite 280, 302 East Pettigrew Street, Durham, North Carolina (Doc 561). On November 14, 2017,
  upon the Trustee’s motion, the Court continued the hearing to 2:00 p.m. on November 16, 2017, to
  be heard in the Durham Courtroom (Doc 575). The order continuing the hearing on the Motion was
  served on the Debtor, Emily M. Scott, Counsel for GGC Associates, LLC, and Wayne A. Chasen,
  as Registered Agent for GGC Associates, LLC by first class mail on November 16, 2017 and on
  other parties appearing on the case matrix by electronic notice on November 14, 2021 as set out in
  the Certificate of Notice filed on November 16, 2017. (Doc 580) The Motion was heard by the
  Court on November 16, 2017 at 2:00 p.m. in the Durham Courthouse, the Honorable Benjamin A.
  Kahn presiding. Attending the hearing were the Trustee, William P. Miller, Bankruptcy
  Administrator, George F. Sanderson, III, counsel for W. Clay Hamner, and Brian Fauver, and
  Kristen Burgess, counsel for GGC Associates, LLC and William Braziel, local counsel for GGC
  Associates, LLC. Based on the record in this case and the representations of counsel, the Court
                 Case 16-80558       Doc 1111   Filed 03/01/21   Page 2 of 3




finds that the Motion should be denied.

     THEREFORE, it is ordered that the Trustees Motion for Damages for Violation of the
Automatic Stay from GGC Associates, LLC is hereby denied without prejudice.

                                          END OF DOCUMENT
                  Case 16-80558        Doc 1111   Filed 03/01/21   Page 3 of 3




Parties to be served:


William Miller
Bankruptcy Administrator
Served via cm/ecf   .

Emily M. Scott
Hirschler Fleischer
2100 E. Cary Street
Richmond VA 23223
Counsel for GGC Associates, LLC

William Braziel
Janvier Law Firm
Counsel for GGC Associates, LLC
Served via cm/ecf

Wayne A Chasen, Registered Agent
GGC Associates, LLC
4901 Libbie Mill East Blvd., Ste 200
Richmond, VA 23230
Counsel for GGC Associates, LLC

George Franklin Sanderson, III
The Sanderson Law Firm, PLLC
Served via cm/ecf
Counsel for W. Clay Hamner, and Brian Fauver

James B. Angell
Chapter 7 Trustee
Served via cm/ecf
